                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                        DOCKET NO. 5:20-CV-00032 -FDW-DSC

MARY DICKSON,                   )
                                )
       Plaintiff,               )
                                )
vs.                             )
                                )                                       ORDER
ANDREW M. SAUL, Commissioner of )
Social Security Administration, )
                                )
       Defendant.               )
                                )



       THIS MATTER is before the Court upon Plaintiff’s Motion for Summary Judgement

(Doc. No. 14), Defendant’s Motion for Summary Judgement (Doc. No. 16), and the

Memorandum and Recommendation of Magistrate Judge David S. Cayer. (Doc. No. 19)

(hereinafter, “M&R”). For the reasons set forth below, the Court ACCEPTS and ADOPTS the

M&R, GRANTS the Plaintiff's Motion for Summary Judgment, and DENIES Defendant's

Motion for Summary Judgment. The Commissioner’s decision is REVERSED AND

REMANDED for a new hearing pursuant to Sentence Four of 42 U.S.C. § 405(g).

       The Federal Magistrate Act provides that “a district court shall make a de novo

determination of those portions of the report or specific proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); Canby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983). “By contrast, in the absence of a timely filed objection, a district court need not conduct a

de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Here, the

M&R, signed January 13, 2021, informed the parties of the time for appeal, noting that




      Case 5:20-cv-00032-FDW-DSC Document 20 Filed 02/12/21 Page 1 of 2
“[P]ursuant to 28 U.S.C. §636(b)(1)(c), written objections to the proposed findings of fact and

conclusions of law and the recommendation contained in this Memorandum must be filed within

fourteen days after service of [the M&R].” (Doc. No. 19, p. 4). The M&R cautioned, “[F]ailure

to file timely objections will also preclude the parties from raising such objections on appeal.”

Id. at 4-5 (citations omitted). No party filed an objection to any portions of the M&R, and the

time for doing so has expired.

       Accordingly, after a careful review of the record in this case, the Court finds no clear

error on the face of the M&R. The Magistrate Judge’s findings of fact are supported by the

record, and his conclusions of law are consistent with and supported by current case law. Thus,

the M&R (Doc. No. 19) is hereby ACCEPTED and ADOPTED, Plaintiff’s Motion for Summary

Judgment (Doc. No. 14) is hereby GRANTED, and Defendant’s Motion for Summary Judgment

(Doc. No. 16) is hereby DENIED. The Commissioner’s decision is REVERSED AND

REMANDED pursuant to this Order adopting the M&R. The Clerk’s Office is directed to

CLOSE THE CASE.

       IT IS SO ORDERED.




      Case 5:20-cv-00032-FDW-DSC Document 20 Filed 02/12/21 Page 2 of 2
